Third District Court of Appeal
                               State of Florida

                        Opinion filed March 24, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1095
                       Lower Tribunal No. 19-37079
                          ________________


                           Sergio Canello, et al.,
                                Appellants,

                                     vs.

                            Sanyser, LLC, etc.,
                                Appellee.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, David C. Miller, Judge.

      Marlow, Adler, Abrams, Newman & Lewis and Stephen P. Smith;
Fitzpatrick & Hunt, Pagano, Aubert, LLP and John M. Socolow (Stamford,
CT), for appellants.

     Kluger, Kaplan, Silverman, Katzen & Levine, P.L., and Marko Cerenko
and Alan Kluger, for appellee.

Before SCALES, LOBREE and BOKOR, JJ.

     PER CURIAM.

     Affirmed.